SHORT, Judge
(concurring specially).
I concur only insofar as the majority concludes: (1) the City of West St. Paul did not violate Gutenkaufs due process rights when it sent notice of a license revocation hearing through regular mail to the address given on Gutenkaufs license application; (2) Gutenkauf received notice before the hearing; and (3) the city council based its revocation of Gutenkaufs license on substantial evidence. The wisdom of revoking a pawn broker’s license with only a ten-day notice and hearing is not properly before us because it was raised by neither party nor the trial court. See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn.1988) (noting appellate court must only consider issues raised below). Under these circumstances, I would affirm the City of West St. Paul’s resolution to revoke Gutenkaufs pawn broker’s license.